Citation Nr: 9930271	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-46 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the RO.  

In July 1997, the Board remanded the case to afford the 
veteran a hearing.  



REMAND

As noted in the Board's July 1997 remand, the veteran's 
representative advised the Board in April 1997 that the 
veteran had requested a hearing before a Hearing Officer at 
the RO.  The veteran had actually requested a hearing in 
conjunction with service connection claims.  The Board 
instructed the RO to arrange for a hearing and then review 
the apportionment claim, providing all appropriate parties 
with a supplemental statement of the case.  

In May 1998, following the hearing, the RO granted service 
connection for peptic ulcer disease and assigned a 10 percent 
disability rating effective on February 27, 1996.  The 
veteran's claim of service connection for bilateral knee 
disabilities was denied.  The RO, however, never revisited 
the apportionment claim.  Indeed, the grant of service 
connection for the veteran's peptic ulcer disease might have 
on the veteran's financial status with regard to the 
apportionment issue.  

In a separate decision, the Board has remanded the veteran's 
claim of service connection for bilateral knee disabilities.  
As the ultimate resolution of this appeal may also have a 
bearing on the apportionment claim, the apportionment issue 
must be remanded.  

Finally, the Board notes that the veteran and appellant were 
divorced on October 1, 1997.  Thus, the effective date of any 
award of an apportionment of benefits must reflect the 
termination of their marriage.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to request that the appellant 
and veteran complete financial status 
reports indicating all monthly expenses 
and income for the period from December 
1995 to October 1997.  Based on the 
responses, the RO should undertake all 
indicated development.  

2.  After undertaking any additional 
development deemed appropriate, and 
following the RO's consideration of the 
veteran's claim of service connection for 
bilateral knee disabilities, the RO 
should review the issue on appeal.  If 
the RO's determination is not 
satisfactory to both parties, the 
veteran, the appellant and their 
representative(s) should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are otherwise notified, but they 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


